Citation Nr: 1039319	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for the residuals of a 
right ankle fracture.

3.  Entitlement to service connection for patellofemoral 
degenerative joint disease of the left knee.

4.  Entitlement to service connection for a chronic right wrist 
strain secondary to a left knee disability.

5.  Entitlement to service connection for post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty for training from June 1982 
to November 1982.  The record indicates he had additional 
military reserve and national guard service until June 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the RO in 
St. Petersburg, Florida.  In October 2008, the appellant 
testified at a personal hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The appellant was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in September 
2004.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), has held that the VCAA notice requirements 
applied to all elements of a claim.  The appellant was provided 
notice as to these matters in June 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  VA has a 
duty to assist the veteran which includes conducting a thorough 
and contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In this case, the appellant contends that he has bilateral 
hearing loss as a result of noise exposure during artillery 
training in 1982, that he sustained a right ankle injury during 
training in 1982, that he sustained a left knee injury in 1985 or 
1987, that he sustained an injury in 1991 with residual 
headaches, and that he sustained a right wrist injury in 2003.  
The Board notes that efforts to obtain the appellant's service 
treatment records in September 2004 were unsuccessful and that 
the service department reported that there were no records on 
file for the appellant at the records management center.  VA 
correspondence to the appellant's military reserve and national 
guard unit commanders dated in January 2005 and March 2005 
resulted in the receipt of records from the Oklahoma National 
Guard in January 2005.  These records appear to be incomplete.  
In subsequent correspondence the appellant reported, in essence, 
that he had retired from the United States Army Reserve in June 
2006.  As there is no indication of any effort to obtain service 
department treatment records subsequent to the appellant's 
retirement from military service, the Board finds additional 
development is required.

The Board also notes that the available record includes an 
October 2004 VA examination report relating bilateral hearing 
loss to active service and reported military noise exposure 
including an accidental artillery incident.  It is significant to 
note that the examiner had no service or national guard treatment 
records for review and that the accidental artillery incident 
reported by the appellant is not verified by the available 
record.  A November 2004 VA general medical examination report 
included diagnoses of patellofemoral degenerative joint disease 
of the left knee, status post right ankle fracture, and post-
traumatic headaches.  These disorders were found to be related to 
military service as a result of a 1994 motor vehicle accident.  A 
diagnosis of chronic right wrist sprain was also noted to be 
service related due to a fall sustained as a result of the 
appellant's left knee disorder.  The November 2004 VA examiner, 
however, erroneously stated that the appellant had ten years of 
active duty service and the provided opinions indicate a less 
than thorough review of the evidence was performed.  The 
available records show that in November 1995 the service 
department found injuries the appellant sustained in a 1994 motor 
vehicle accident were not incurred in the line of duty.  

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  The Court has held that regulations 
concerning presumptive service connection, the presumption of 
soundness and the presumption of aggravation, were inapplicable 
to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 
Vet. App. 40 (2010).  

The available record includes pertinent audiometric evaluation 
findings and additional service treatment and examination reports 
obtained in January 2005.  These records show the appellant was 
treated in June 1987 for patella stress syndrome with report of a 
prior ligamentous injury seven or eight years earlier.  A July 
1991 report noted an injury above the right eye with a laceration 
requiring stitches while playing basketball.  There was no loss 
of consciousness.  A May 1995 private medical report noted the 
appellant had left knee pain which dated back to a June 1994 
motor vehicle accident.  The Board also notes that VA treatment 
records dated in November 2003 show the appellant was treated for 
left knee and right wrist disorders and the reports indicate that 
he was serving on "active duty" at that time.  In light of this 
evidence, the Board finds further development is required prior 
to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
provide additional specific information in 
support of his claims.  Specifically, he 
should be requested to provide information 
as to injuries sustained during active 
duty for training or inactive duty 
training.  He should be notified that he 
must provide enough information to 
identify and locate any existing records.  

2.  Appropriate action should be taken to 
obtain any additional service treatment 
and personnel records that may have been 
submitted to the service department 
records management center upon the 
appellant's retirement from military 
service.  As many requests as are 
necessary to obtain any relevant records 
must be taken, unless further efforts 
would be futile.

3.  Appropriate action should be taken to 
verify the appellant's service status on 
September 7, 2003, at the time of his 
treatment for left knee and right wrist 
disorders.  As many requests as are 
necessary to obtain any relevant records 
must be taken, unless further efforts 
would be futile.

4.  The appellant should be scheduled for a 
VA audiology examination(s) for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has a current 
hearing loss disorder that was either 
incurred or aggravated as a result of 
active duty for training or inactive duty 
training.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  The appellant should be scheduled for a 
VA general medical examination for opinions 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has residuals of 
a right ankle fracture, patellofemoral 
degenerative joint disease of the left 
knee, a chronic right wrist strain, or 
post-traumatic headaches as a result of an 
injury or disease incurred or aggravated 
during a qualifying period of active duty 
for training or inactive duty training.  
The examination should be conducted 
following the protocol in any applicable VA 
Examination Worksheet.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

6.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  The appellant is 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


